Citation Nr: 0816555	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-24 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a bilateral elbow 
disability.  

3.  Entitlement to service connection for a thoracolumbar 
spine disability.  

4.  Entitlement to an increased initial evaluation for 
service-connected post-traumatic stress disorder, evaluated 
as 10 percent disabling prior to November 28, 2006, and 30 
percent disabling thereafter.  

5.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.  

6.  Entitlement to an initial compensable evaluation for 
service-connected malaria.  

7.  Entitlement to an initial compensable evaluation for 
service-connected onychomycosis of the bilateral great 
toenails.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, which denied the veteran's claims 
for service connection for "degenerative changes in the 
bilateral knees," "degenerative changes in the bilateral 
elbows," "scoliosis and degenerative changes, thoracolumbar 
spine," and which granted service connection for post-
traumatic stress disorder (PTSD), bilateral hearing loss, 
malaria, and onychomycosis of the bilateral great toenails.  

The Board has determined that the issues are more properly 
characterized as stated on the cover page of this decision.  

In April 2007, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The veteran does not have a knee disability that is 
related to his service.

2.  The veteran does not have an elbow disability that is 
related to his service.

3.  The veteran does not have a thoracolumbar spine 
disability that is related to his service.  

4.  Prior to November 28, 2006, the veteran's service-
connected PTSD is shown to be productive of symptoms that 
include nightmares, anxiety, and sleep disturbance; his 
psychiatric disorder has not resulted in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

5.  As of November 28, 2006, the veteran's service-connected 
PTSD is shown to be productive of symptoms that include 
nightmares, anxiety, and sleep disturbance; his psychiatric 
disorder has not resulted in occupational and social 
impairment with reduced reliability and productivity.  

6.  The veteran has no higher than level IV hearing acuity in 
the right ear, and level II hearing acuity in the left ear.  

7.  The veteran's service-connected malaria is not shown to 
be an active disease process; he is not shown to have any 
residuals relating to any previously active process.  

8.  The veteran's service-connected onychomycosis of the 
bilateral great toenails is not shown to have been manifested 
by an area that is at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or by the need 
for intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  


CONCLUSIONS OF LAW

1.  A knee disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

2.  An elbow disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

3.  A thoracolumbar spine disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

4.  Prior to November 28, 2006, the criteria for an initial 
rating in excess of 10 percent for service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code 9411 (2007).  

5.  As of November 28, 2006, the criteria for an initial 
rating in excess of 30 percent for service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code 9411 (2007).  

6.  The criteria for an initial compensable evaluation for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.157, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2007).  

7.  The criteria for an initial compensable rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.88b, Diagnostic Code 6304 (2007).  

8.  The criteria for an initial compensable rating for 
service-connected onychomycosis of the bilateral great 
toenails have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.118, Diagnostic Codes 7806, 7820 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he is entitled to service connection 
for a bilateral knee disability, a bilateral elbow 
disability, and a thoracolumbar spine disability.  During his 
hearing, held in April 2007, he testified that during service 
in Vietnam, he often had to jump off of helicopters while 
carrying over 100 pounds of supplies, and that he received 
treatment at least a couple of times for swollen knees.  He 
further testified that he had fluid drained out of his elbow, 
and was given a shot of Cortisol, during service.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  

The veteran's service records (DA Form 20) indicate that his 
awards include the CIB (combat infantryman badge), and that 
he served in Vietnam with an infantry unit between September 
1969 and September 1970.  Accordingly, participation in 
combat is established and the veteran is entitled to the 
presumptions at 38 U.S.C.A. § 1154(b).  

The veteran's service medical records show that in October 
1969, he was treated for pain and swelling of the right knee, 
and he stated that his knees had bothered him before.  The 
impression noted that the joint was stable, with possible 
chronic strain.  In June 1970, he was treated for a cyst over 
the left olecranon process, with a provisional diagnosis of 
olecranon bursitis.  The reports indicate that 11/2 cubic 
centimeters (c.c.'s) of fluid were removed from the bursa.  
In July 1970, he was treated for a recurrent problem with the 
left olecranon/bursitis.  He was treated with an ace wrap and 
a sling for seven days.  Later that same month, he was 
treated for a dull ache in the left elbow when lifting.  The 
impression noted that there was no evidence of pathology.  
The veteran's separation examination report, dated in 
February 1971, shows that his spine, upper extremities, and 
lower extremities were all clinically evaluated as normal.  
In an accompanying "report of medical history," he 
indicated that he had a history of "swollen or painful 
joints," and denied a history of "painful or 'trick' 
shoulder or elbow," "back trouble of any kind," or a 
"'trick' or locked knee."  The report notes that he 
reported "cramps with exercise."  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1984 and 2006.  This 
evidence includes private treatment reports from the Fallon 
Clinic, dated between 1984 and 1998, which show that in March 
1988, he was treated for right elbow pain.  He reported that 
he felt a "pop" in his right elbow while lifting the day 
before.  The diagnosis was tendonitis, right elbow.  In June 
1994, the veteran was treated for left lower back and left 
hip pain.  He reported a history of muscle pull in the past.  
The assessment was low back pain.  Private treatment records 
also note mild patellofemoral arthritis by history in 
September 1999.  VA progress notes, dated in 2006, are 
remarkable for notations of treatment for gout.  

A VA examination report, dated in November 2005, contains 
diagnoses that include back strain, with notations of 
scoliosis, and osteoarthritis, in both the thoracic and 
lumbar spines, and that scoliosis is most often a congenital 
in nature, and is a known precursor of degenerative disease 
of the spine.  The examiner stated, "His chronic back pain 
is more likely related to scoliosis and ligamentous 
calcifications.  It is less likely than not related to his 
military service."  With regard to the elbows, the examiner 
noted that there was no record of treatment for right elbow 
symptoms during service, that the veteran has bilateral 
osteoarthritis of the elbows, and "Imaging reports bilateral 
osteoarthritis, indicating that this is likely due to part of 
the normal aging process and is less likely as not due to or 
caused by prior military service."  With regard to the 
knees, the report notes bilateral osteoarthritis with mild 
effusions bilaterally, that his osteoarthritis of the knees 
was symmetric, and that this indicated that his 
osteoarthritis of the knees was most likely due to the normal 
aging process.  

The Board has determined that the claims must be denied.  The 
veteran's service medical records covering his active duty 
service do not show complaints, treatment or a diagnosis 
involving the right elbow, left knee, or thoracolumbar spine.  
He was treated for right knee symptoms in October 1969,  and 
the impression noted that the joint was stable, with possible 
chronic strain.  Between June and July of 1970, he was 
treated for left olecranon bursitis.  The final impression 
noted that there was no evidence of pathology.  These were 
apparently acute conditions, as evidenced by the fact that he 
did not receive any additional treatment during his remaining 
one year and five months of service (for the right knee), and 
remaining ten months of service (for the left elbow) and the 
fact that the veteran's separation examination report, dated 
in February 1971, shows that his spine, upper extremities, 
and lower extremities, were all clinically evaluated as 
normal.  Given the foregoing, the Board finds that knee, 
elbow, and thoracolumbar spine conditions are not shown 
during active duty service.  See 38 C.F.R. § 3.303.  The 
earliest medical evidence of a knee, elbow, or thoracolumbar 
spine disorder is the Fallon Clinic report showing treatment 
for a right elbow lifting injury in March 1988.  Therefore, 
the earliest medical evidence of any of the claimed 
conditions comes at least 16 years after separation from 
service.  This lengthy period of time without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, as previously stated, the March 1988 Fallon 
Clinic report indicates that the veteran has sustained a 
lifting injury to his right elbow the day before, and there 
is no competent evidence which links a knee, elbow, or 
thoracolumbar spine disorder to the veteran's service.  In 
this regard, the only competent opinions of record are found 
in the September 2005 VA examination report, and these 
opinions weigh against the claims.  With regard to the 
diagnosis of scoliosis, the Board notes that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90; 56 
Fed. Reg. 45711 (1990).  In this case, the VA examiner 
indicated that the veteran's scoliosis is "most often" 
congenital in nature, there is no evidence to indicate that 
his scoliosis was acquired during service, and there is no 
evidence to show that his scoliosis was subject to a 
superimposed disease or injury during service.  Id.  
Furthermore, there is no evidence to show that arthritis of 
the knees, elbows, or thoracolumbar spine, was present to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, although the veteran is deemed to have 
participated in combat, the Court has held that 38 U.S.C.A. § 
1154 does not alter the fundamental requirement of a medical 
nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr and a dislocated shoulder 
under Jandreau, these claims are based on the contentions 
that knee, elbow, and thoracolumbar spine disabilities are 
related to service that ended many years ago, in 1971.  These 
assertions are not contentions capable of lay diagnosis.  See 
Espiritu; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).    

In this case, the service medical records, indicating no 
treatment for the claimed disorders in service (other then 
the left elbow and right knee), in conjunction with the post-
service medical record, indicating that the veteran's left 
knee, right elbow, and thoracolumbar spine disabilities began 
many years after service, outweigh the veteran's contention 
that the claimed disorders are related to his service.  


II.  Increased Initial Evaluations

The veteran asserts that increased initial evaluations are 
warranted for his PTSD, hearing loss, malaria, and 
onychomycosis of the bilateral great toenails.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.   

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).   

A.  PTSD

In December 2005, the RO granted service connection for PTSD 
with depression, evaluated as 10 percent disabling, with an 
effective date of May 6, 2005 for service connection.  The 
veteran appealed the issue of entitlement to an increased 
initial evaluation.  In January 2007, the RO increased the 
veteran's evaluation to 30 percent, with an effective date 
for the 30 percent rating of November 28, 2006.  However, 
since this increase did not constitute full grants of the 
benefits sought, the increased initial rating issue remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The RO has evaluated the veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411. Under DC 9411, a 10 percent 
evaluation is assigned for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication. 

A 30 percent rating was warranted for: occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances or motivation in mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").  See also 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
of 51 to 60 denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

The Board further notes that although some of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as nightmares), the 
symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Meehan v. Principi, 16 Vet. App. 436 
(2002).

The Board first notes that each disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2007).  In this 
case, the veteran did not receive treatment for psychiatric 
symptoms during service.  His personnel file (DA Form 20) 
shows that he served in Vietnam from between September 1969 
and September 1970, with duties as a rifleman and scout 
observer, and that his awards included the Combat Infantryman 
Badge.  There is no record of treatment for psychiatric 
symptoms dated prior to 2005.  Private treatment reports, 
dated between 1999 and 2001, note that he reported sleeping 
"well," "good," and "9 p.m. mostly sleeps thru until 
5:30."  

1.  Prior to November 28, 2006

For the period prior to November 28, 2006, the relevant 
medical evidence for consideration includes a VA progress 
note, dated in September 2005.  This evidence shows that the 
veteran complained of nightmares about twice per year, and 
that "helicopters bother him and he relives his Vietnam 
experiences on a daily basis."  He also reported occasional 
flashbacks while driving, and difficulty sleeping, i.e., 
waking up two to three times per night.  He further 
complained of symptoms involving a dislike of crowds, a need 
to be reclusive.  He stated that he had worked 42 years in a 
factory, worked his way up from janitor to supervisor, and 
that he was now retired.  On examination, he was oriented in 
all spheres.  He was not suicidal or homicidal.  Speech was 
clear and coherent.  There were no signs of a thought 
disorder.  Dress and hygiene were acceptable.  The Axis I 
diagnosis was PTSD with depression.  The Axis V diagnosis was 
a GAF score of 68.  The Board further notes that a January 
2006 VA progress note contains assessments that include 
anxiety.  

Three treatment reports from Golden Triangle Community Mental 
Health, dated between February and April of 2006, show the 
following: the veteran reported that he was filling in part-
time at the post office, and that he complained that "this 
was stressful to him"; he complained of intrusive thoughts, 
flashbacks, social anxiety, and some depression, anxiety, and 
insomnia; he denied SI (suicidal ideation) and HI (homicidal 
ideation); on examination, he was alert and oriented times 
three; mood was euthymic; he had a nervous affect congruent 
to conversation with some tears at appropriate times; 
thinking was clear and goal-directed; insight was good; there 
was no indication of a thought disorder or perceptual 
disturbances; grooming and hygiene were good.  He was 
described as "engaged and pleasant with good eye contact."  
The assessments noted chronic PTSD and depression.  

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 10 percent is not warranted for 
the veteran's PTSD prior to November 28, 2006.  The medical 
evidence prior to this time shows that he received one GAF 
score, of 68, which is representative of mild symptomatology.  
Although he complained of a number of symptoms, his 
complaints primarily related to social anxiety.  He has 
always been found to be alert and oriented, with normal 
speech, and there is no evidence of such symptoms as 
hallucinations or delusions, suicidal or homicidal ideation.  
Speech was clear and coherent, thinking was clear and goal-
directed, insight was good, and there was no indication of a 
thought disorder.  With regard to employment, the evidence 
indicates that he worked full-time for 42 years before 
retiring, and that after retirement he worked part-time at a 
post office.  In summary, there is insufficient evidence of 
such symptoms due to PTSD as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss, nor are the other PTSD symptoms shown to 
have resulted in such impairment.  The Board therefore finds 
that prior to November 28, 2006, the veteran's PTSD is not 
shown to have been manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 10 percent under DC 9411.  See 38 
C.F.R. § 4.7.  Accordingly, the claim must be denied.  

2.  As of November 28, 2006

A VA examination report indicates that the examination was 
performed on November 28, 2006.  This report shows that the 
veteran generally complained of social anxiety, and that he 
brought along his wife.  He complained of frequent 
nightmares, night sweats, an exaggerated startle response, 
and difficulty being in crowds.  He asserted that he had 
moved, and quit his job, essentially out of a dislike of 
management duties, to include "the stress of interacting 
with others."  He said that he leads an isolated lifestyle, 
that he worked in a one-man post office, and that he only 
goes into town when his wife "makes him."  On examination, 
voice was normal in tone and pace.  Affect was anxious, and 
consistent with mood.  He tracked the conversation well and 
there was no impairment of concentration or attention span.  
Psychomotor activity was within normal limits.  Memory was 
functionally intact.  Thinking was logical and goal-oriented.  
There were no indications of a thought disorder.   The Axis I 
diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 
"50 to 55."  The examiner noted that he had a solid 
marriage, that his jobs had reportedly entailed little 
contact with others, and that he had reduced stress tolerance 
that resulted in irritability.  

In a VA examination report covering physical symptoms, also 
dated in November 2006, it was indicated that the veteran 
reported that he worked on-call for the post office, seven to 
eight hours a week, and that he lived on a ranch with eleven 
horses in Montana.  

The Board finds that the veteran's symptoms are not 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the veteran's PTSD more closely resembles 
the criteria for no more than a 30 percent rating.  In this 
regard, the veteran is not receiving ongoing medical 
treatment for management of his symptoms.  The VA examiner 
has assigned a GAF score of "50 to 55," which indicates 
moderate symptomatology.  He is shown to have a functionally 
intact memory, with logical and goal-oriented thinking, and 
there are no indications of a thought disorder.  In summary, 
there is insufficient evidence of such symptoms due to PTSD 
as flattened affect; irregular speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; and impaired abstract thinking, nor are the 
other PTSD symptoms shown to have resulted in such 
impairment.  Based on the foregoing, the Board concludes that 
the veteran's PTSD is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 30 percent under DC 9411.  See 38 
C.F.R. § 4.7.  Accordingly, the claim must be denied.

B.  Bilateral Hearing Loss

The veteran asserts that he is entitled to an initial 
compensable evaluation for service-connected bilateral 
hearing loss.  

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In December 2005, the RO granted service connection for 
bilateral hearing loss, evaluated as noncompensable, with an 
effective date for service connection of May 6, 2005.  The 
veteran has appealed the issue of entitlement to an initial 
compensable evaluation.  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.  

The claims file includes reports from Cascade Audiology, 
dated in September 2005 and December 2006, which contain 
assessments noting normal hearing with mild to severe high 
frequency sensorineural hearing loss between 2,000 and 8,000 
Hz (September 2005), and mild to severe high frequency 
sensorineural hearing loss between 1,000 and 8,000 Hz. 
(December 2006).  An accompanying audiometric report for the 
September 2005 report contains only charted results, which 
the Board may not interpret.  Kelly v. Brown, 7 Vet. App. 471 
(1995).  

A VA audiological examination report, dated in September 
2005, contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
35
45
65
LEFT
N/A
25
40
50
60

These results show an average decibel loss of 42.5 in the 
right ear and 43.75 in the left ear.  Speech recognition was 
84 percent in the right ear, and 88 percent in the left ear.  

A VA audiological examination report, dated in December 2006, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
45
65
65
LEFT
N/A
35
45
65
75

These results show an average decibel loss of 52.5 in the 
right ear and 55 in the left ear.  Speech recognition was 76 
percent in the right ear, and 96 percent in the left ear.  

Based on the foregoing, the Board finds that a compensable 
rating for hearing loss is not warranted.  The 2005 test 
results show that the veteran's hearing in the left ear is 
consistent with no more than level II hearing, and that the 
hearing in the veteran's right ear is consistent with no more 
than level II hearing.  See 38 C.F.R. § 4.85.  The 2006 test 
results show that the veteran's hearing in the left ear is 
consistent with no more than level I hearing, and that the 
hearing in the veteran's right ear is consistent with no more 
than level IV hearing.  As such, a compensable rating is not 
warranted.  Id., Tables VI and VII.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and the claim must be denied.  

In reaching this decision, the Board emphasizes that service- 
connected hearing impairment disability ratings are derived 
by a mechanical application of the rating schedule.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

C.  Residuals, Malaria

The veteran asserts that he is entitled to an initial 
compensable evaluation for service-connected residuals of 
malaria.  During his hearing, held in April 2007, he 
testified that he believes that if he ever gets a recurrence 
of malaria, he will not survive.  

Under 38 C.F.R. 4.88b, DC 6304, a 100 percent evaluation is 
assigned for malaria when there active disease exists.  Where 
inactive, malaria is to be rated for liver or spleen damage 
under the appropriate system.  

With regard to the history of the disability in issue, the 
veteran's service medical records show that in 1970, he was 
treated for malaria plasmodium falciparum.  Other reports 
characterize his malaria as vivax malaria.  He was 
hospitalized for about one month.  The veteran's separation 
examination report, dated in February 1971, does not contain 
any relevant findings.  Post-service medical evidence, dated 
prior to the date of service connection, consists of private 
treatment reports, some of which note a history of malaria.  
They do not indicate that he had any residuals of malaria.  

The claims file includes VA and non-VA treatment reports, 
dated between 2005 and 2006.  These reports note a history of 
malaria.  A VA examination report, dated in November 2005, 
states that the veteran denied subsequent symptoms or 
treatment for malaria following service, and that he 
specifically denied having current symptoms, recurrent fever, 
neurological changes, or malaise.  The diagnoses noted that 
there is no objective medical evidence of chronic or 
recurrent infection.  

A VA examination report, dated in November 2006, notes a 
history of malaria, and that he has no current symptoms, 
recurrent fever, malaise, or neurological changes.  The 
report further notes that the veteran denied subsequent 
symptoms or treatment for malaria following service, and that 
there is no objective medical evidence of chronic or 
recurrent infection.  The relevant assessment was history of 
malaria, no residual.  

The Board finds that the claim must be denied.  Under DC 
6304, relapses of malaria must be confirmed by the presence 
of malarial parasites in blood smears.  In the present case, 
no such parasites are shown, and it appears that the 
examiners did not think smears necessary given the reported 
lack of symptoms.  Further, recent medical records are 
negative for any current impairment attributable to the 
veteran's malaria.  In the absence of any current impairment, 
a compensable rating is not warranted.  In every case where 
the requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. § 4.31 (2007).  

C.  Onychomycosis, Bilateral Great Toenails

The veteran asserts that he is entitled to an initial 
compensable evaluation for service-connected onychomycosis of 
the bilateral great toenails.  

The veteran's onychomycosis has been evaluated as 
noncompensable under 38 C.F.R. § 4.118, DC 7820.  Under DC 
7820, which covers fungal infections of the skin not listed 
elsewhere in the rating criteria, disfigurement of the head, 
face, or neck is to be rated under DC 7800; scarring is to be 
rated under DC's 7801-7805; or dermatitis is to be rated 
under DC 7806, "depending upon the predominant disability."  
It is clear that the onychomycosis (toenail fungus) does not 
involve the head, face, or neck, nor does it involve 
scarring.  Accordingly, the use of DC 7806 is most 
appropriate.  

Under DC 7806, a noncompensable evaluation is warranted when 
less than 5 percent of the entire body or less than 5 percent 
of exposed area is affected, and no more than topical therapy 
is required during the past 12 month period.  A 10 percent 
rating is warranted when at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12 month period.  

The medical evidence includes a VA examination report, dated 
in November 2005, which shows that the veteran complained 
that his feet bother him when it gets hot and humid.  He 
indicated that he has had ongoing fungal infections since his 
service, with no treatment since using Lamisil in about 1994 
or 1995.  He complained that he had to use an anti-fungal 
spray daily during the summer.  On examination, he had a 
fungal infection (onychomycosis) of the great toes, 
bilaterally.  The feet had no swelling or other deformity.  
There was callosity  on the plantar surface of the great toes 
bilaterally.  There were no lesions on the lower extremities.  
The relevant diagnosis noted onychomycosis of the great toes, 
bilaterally.  

A VA examination report, dated in November 2006, shows that 
the veteran complained that his feet crack and bleed when it 
is humid.  He complained that he must wear white socks and 
use Tinactin, but that he could not specifically say how 
often he had to use the Tinactin.  He asserted that he had 
lost a toenail about a year before.  The report indicates 
that he was not receiving any current treatment, and that his 
symptoms include thick nails, which were not disfiguring.  On 
examination, the feet appeared normal, with no deformity.  
There were no skin or vascular changes.  There was minimal 
maceration between the fourth and fifth toe, bilaterally, 
with no other evidence of tinea pedis.  There was no flaking, 
or cracked or bleeding skin.  Total body surface area was 0 
percent.  The relevant assessments noted onychomycosis, and 
that there was no evidence of tinea pedis.  The report is 
accompanied by photographs of the veteran's feet.  

The Board finds that the claim must be denied.  The evidence 
does not show that the veteran's skin disorder is manifested 
by an area that is at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or that he has 
undergone intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  See DC 7806.  Accordingly, a compensable 
rating is not warranted.    

D.  Conclusion

In deciding the veteran's increased initial evaluation 
claims, the Board has considered the determination in Hart v 
Mansfield, 21 Vet. App. 505 (2007), and whether the veteran 
is entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  The 
evidence of record supports the conclusion that the veteran 
is not entitled to additional increased compensation at any 
time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the veteran 
had a worsening of the disabilities in issue, so that 
increased initial evaluations are not warranted.    

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in June 2005, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims for service connection.  
The June 2005 VCAA notice complied with the requirement that 
the notice must precede the adjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  In 
February 2006, a VCAA letter was sent which addressed all of 
the claims on appeal.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
With regard to the service connection claims, no further 
notice is needed as to any disability rating or effective 
date matters.  The veteran was afforded sufficient notice in 
March 2006, and in any event, as the claims have been denied, 
any questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

With regard to the claims for increased initial evaluations, 
the Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.  

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in December 2005, disability ratings were 
assigned, and effective dates were established.  Therefore 
the veteran's claims were substantiated as of December 2005.  
The February 2006 VCAA letter specifically included 
discussion of the increased evaluation claims.  However, and 
in any event, any error in failing to provide §5103(a) notice 
could not be prejudicial to the veteran because the purpose 
of §5103(a) notice is to provide notice of what is required 
for the veteran to substantiate his claims, and here, his 
claims have been substantiated.  See Id. (holding that the 
Board does not commit prejudicial error in concluding that a 
VCAA-notice letter complied with § 5103(a) and § 3.159(b), 
where a claim for service connection has been substantiated, 
because such notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  

VA satisfied these duties by issuance of complying rating 
decision in December 2005, the February 2006 VCAA letter, the 
July 2006 statement of the case, and the January 2007 
supplemental statement of the case.  In April 2007, the 
veteran was afforded a hearing.  Further, the record also 
shows that the veteran has actual knowledge of the evidence 
necessary to substantiate the claims for higher initial 
ratings, based upon his arguments and those presented by his 
representative.  

The Board points out that the recent decision of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) pertains to the 
requirements of 38 U.S.C.A. § 5103(a) for increased 
evaluation claims other than those based on initial 
evaluations.  Here, the claims all involve initial 
evaluations, and as previously noted, the Court in Dingess 
held that in such cases section 5103(a) notice is not 
required, because the purpose that the notice was intended to 
serve has been fulfilled.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  With regard to all claims, the veteran has 
been afforded examinations, and with regard to the service 
connection claims, etiological opinions have been obtained.  
In February and November of 2006, and February 2007, the 
veteran indicated that he had no additional evidence to 
submit, and that he desired to have his claims adjudicated as 
soon as possible.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for a bilateral elbow disability is 
denied.  

Service connection for a thoracolumbar spine disability is 
denied.  

Prior to November 28, 2006, an initial rating in excess of 10 
percent for service-connected PTSD is denied.   

As of November 28, 2006, a rating in excess of 30 percent for 
service-connected PTSD is denied.  

An initial compensable rating for service-connected bilateral 
hearing loss is denied.  

An initial compensable rating for service-connected malaria 
is denied.  

An initial compensable rating for service-connected 
onychomycosis of the bilateral great toenails is denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


